Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           EXAMINER’S AMENDMENT 
2.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.        Authorization for this examiner’s amendment was given in an interview with Mark J. Rozman (Attorney Reg. No: 42,117) on February 02, 2021.
4.       The application has been amended as follows:












IN THE CLAIMS:

1. (currently amended):	A processor comprising:
one or more cores to execute instructions;
at least one cache memory; and
a coherence circuit coupled to the at least one cache memory, the coherence circuit having a direct memory access (DMA) circuit to receive a write request from a network interface card (NIC), and based at least in part on an address of the write request, to directly send the write request to a device coupled to the processor via a first bus and not to a system memory coupled to the processor, to cause the device to store data of the write request to a device-attached memory locally coupled to the device, wherein when the write request has a set relaxed ordering indicator, the DMA circuit is to directly send the write request to the device without a prefetch operation by the processor to obtain ownership.

2. (original):	The processor of claim 1, wherein the coherence circuit comprises an address range decoder, and the DMA circuit is to access the address range decoder using the address of the write request to determine that the write request is directed to the device-attached memory.

3. (cancelled)

4. (original):	The processor of claim 1, wherein the write request comprises a 

5. (previously presented):	The processor of claim 1, wherein in response to a determination that the address of the write request is directed to the system memory coupled to the processor, the DMA circuit is to store the data of the write request in the at least one cache memory.

6. (original):	The processor of claim 5, wherein the DMA circuit is to store the data of the write request in the at least one cache memory further in response to an allocating platform default setting.

7. (original):	The processor of claim 1, wherein the coherence circuit, in response to a use once indicator from the device for a second data, is to cause the processor to use the second data one time, and thereafter send a second write request comprising the second data to the device.

8. (original):	The processor of claim 7, wherein in response to a completion from the device for the second write request, the processor is to send a forward message to the device to cause the device to change a bias of the second data to a device bias.

9. (original):	The processor of claim 1, wherein the coherence circuit, in 

10. (currently amended):	A non-transitory machine-readable medium having stored thereon instructions, which if performed by a machine cause the machine to perform a method comprising:
receiving, in a control circuit of a device coupled to a host processor via a first bus, an invalidation request for a first data block from the host processor; 
in response to the invalidation request, updating a bias for the first data block from a device bias to a temporary host bias, to prevent a device-initiated request to the first data block; and
thereafter sending a completion message to the host processor comprising a use once indicator to cause the host processor to use the first data block one time and then to relinquish ownership of the first data block to the device.

11. (previously presented):	The non-transitory machine-readable medium of claim 10, wherein the method further comprises:
receiving, in the device, a write request for the first data block;
in response to the write request, storing the first data block in a device-attached memory; and 
sending a second completion message to the host processor.

12. (previously presented):	The non-transitory machine-readable medium of 

13. (previously presented):	The non-transitory machine-readable medium of claim 12, wherein the method further comprises updating the bias for the first data block to the device bias without issuing a request for ownership to the host processor.

14. (previously presented):	The non-transitory machine-readable medium of claim 10, wherein the method further comprises:
receiving, in the control circuit of the device, a second write request for a second data block, the second write request comprising a direct write request; and
in response to the second write request, storing the second data block in the device-attached memory.

15. (previously presented):	The non-transitory machine-readable medium of claim 10, wherein the first data block comprises remote direct memory access data from a first input/output device coupled to the device via the host processor and a network interface controller.  

16. (previously presented):	A system comprising:
a host processor having at least one core, at least one cache memory and a coherence circuit coupled to the at least one cache memory, wherein the coherence 
a host memory coupled to the host processor; 
the device coupled to the host processor via a first bus, wherein in response to the RDMA write request, the device is to store data of the RDMA write request to a device-attached memory and to set a bias of the data to a device bias; and 
the device-attached memory locally coupled to the device.

17. (original):	The system of claim 16, wherein the coherence circuit comprises an address range decoder, and the DMA circuit is to access the address range decoder using the address of the RDMA write request to determine that the write request is directed to the device-attached memory, wherein the system comprises a server platform having an allocating default setting.

18. (previously presented):	The system of claim 17, wherein, in response to a second write request directed to the host memory coupled to the host processor, the host processor is to store second data of the second write request to the least one cache memory based on the allocating default setting.  

19. (original):	The system of claim 16, wherein, in response to a second RDMA write request directed to the device-attached memory, the host processor is to send an 

20. (original):	The system of claim 19, wherein the host processor, in response to the use once response, is to use second data of the second RDMA write request one time, and thereafter send a write request to the device to cause the device to store the second data in the device-attached memory, and thereafter the host processor is to perform a self-invalidation of the second data to relinquish the temporary host bias.

                                     Reason for Allowance 
5.        The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t teach or render obvious “wherein when the write request has a set relaxed ordering indicator, the DMA circuit is to directly send the write request to the device without a prefetch operation by the processor to obtain ownership.” in combination with other recited elements in independent claim 1. 
           The prior art of record doesn’t teach or render obvious “in response to the invalidation request, updating a bias for the first data block from a device bias to a temporary host bias, to prevent a device-initiated request to the first data block” in combination with other recited elements in independent claim 10. 

The prior art of record doesn’t teach or render obvious “establishing a virtual control link between the first I/O device controller and the second I/O device the virtual controller link configured to establish a network.” in combination with other recited elements in independent claim 16. 

6.        Fujii et al. (U.S. Patent No: 6,119,150 A1), the closest prior art of record, teaches an instruction processor is employed which performs a cache coherence control according to a request from the storage controller. Fujii discloses a storage controller is provided with a cache coherence control processing circuit, which performs the cache coherence control for the addresses which are the destinations of main memory accesses occurring with a data transfer. Fujii suggests the cache coherence control processing circuit performs the cache coherence control processing once for each cache line in the process of data transfer. Fujii further discloses a cache coherence control processing performed by software in connection with data transfer is obviated, improving the data transfer efficiency including the cache memory control and reducing limitations on program. However, Fujii does not explicitly discloses “wherein when the write request has a set relaxed ordering indicator, the DMA circuit is to directly send the write request to the device without a prefetch operation by the processor to obtain ownership.”

           Fujii does not explicitly discloses “in response to the invalidation request, updating a bias for the first data block from a device bias to a temporary host bias, to prevent a device-initiated request to the first data block”. 

the virtual controller link configured to establish a network.”. 

7.        Sano et al. (U.S. Patent Application Pub. No: 20030095559 A1) teaches an integrated circuit includes receive circuits for receiving packets, transmit circuits for transmitting packets, a packet DMA circuit for communicating packets to and from a memory controller, and a switch for selectively coupling the receive circuits to transmit circuits. Sano discloses an integrated circuit may flexibly merge and split the packet streams to provide for various packet processing/packet routing functions to be applied to different packets within the packet streams. Sano suggests an apparatus may include two or more of the integrated circuits, which may communicate packets between respective receive and transmit circuits. However, Sano does not explicitly discloses “wherein when the write request has a set relaxed ordering indicator, the DMA circuit is to directly send the write request to the device without a prefetch operation by the processor to obtain ownership.”

           Sano does not explicitly discloses “in response to the invalidation request, updating a bias for the first data block from a device bias to a temporary host bias, to prevent a device-initiated request to the first data block”. 

the virtual controller link configured to establish a network.”. 


8.          Therefore, the prior art of record doesn’t teach or render obvious “wherein when the write request has a set relaxed ordering indicator, the DMA circuit is to directly send the write request to the device without a prefetch operation by the processor to obtain ownership.” in combination with other recited elements in independent claim 1. 

           The prior art of record doesn’t teach or render obvious “in response to the invalidation request, updating a bias for the first data block from a device bias to a temporary host bias, to prevent a device-initiated request to the first data block” in combination with other recited elements in independent claim 10. 

The prior art of record doesn’t teach or render obvious “establishing a virtual control link between the first I/O device controller and the second I/O device controller, the virtual controller link configured to establish a network.” in combination with other recited elements in independent claim 16. 
 
9.           Independent claims 10 and 16 recites limitations similar to those noted above for independent claim 1 and is considered allowable for the same reasons noted above for claim 1.

10.       Dependent claims 2, 4-9, 11-15 and 17- 20 recites limitations similar to those noted above for independent claims 1, 10 and 16 are considered allowable for the same reasons noted above for claims 1, 10 and 16.

           Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                             Conclusion                                 
           RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
	References Considered Pertinent but not relied upon  
           Ghosh et al (US Patent Application Pub. No: 20180183574 A1) teaches transmitted or received over a communication network using a transmission medium via the network interface device utilizing any one of a number of well-known transfer protocols.
          GUTHRIE et al. (US Patent Application Pub. No: 20150286570 A1) teaches a network adapter card or network interface in each computing/processing device receives computer readable program instructions from the network and forwards the 
              
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is 571-270-7106.  The examiner can normally be reached on 8:00AM-5:00PMSDT.
                 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GETENTE A YIMER/Primary Examiner, Art Unit 2181